UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
- against -
TYLER MASSEY,
Defendant.
eee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court modifies the terms

ORDER

1? €h 111-8 Re)

of the defendant’s supervised

release to include a term of inpatient substance abuse treatment

and a mental health evaluation with treatment as necessary.

SO ORDERED.

Dated: New York, New York
January #6, 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
